UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7045



KALVIN MARSHALL,

                                              Plaintiff - Appellant,

          versus


DOCTOR ABBASI, Medical Doctor; MS. STAZEWSKI,
Medical Nurse,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-517-GBL)


Submitted:   September 16, 2004       Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se. John David McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kalvin   Marshall   appeals   the   district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint.1          We have

reviewed the record and find no reversible error.        Accordingly, we

affirm substantially on the reasoning of the district court.2         See

Marshall v. Abbasi, No. CA-02-517-GBL (E.D. Va. Sept. 17, 2003 &

June 3, 2004).3    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                               AFFIRMED




     1
      Marshall’s failure to present argument in his informal brief
as to the district court’s dismissal of his claims against Ms.
Stazewski results in waiver of those claims on appeal. See Local
Rule 34(b).
     2
      While the district court applied the standards governed by
the Eighth Amendment’s prohibition against cruel and unusual
punishment, as a pretrial detainee, Marshall’s claim of inadequate
medical care is governed by the Due Process Clause of the
Fourteenth Amendment.   Bell v. Wolfish, 441 U.S. 520, 535 n.16
(1979). However, with respect to claims of deliberate indifference
to medical needs, a pretrial detainee’s due process rights are co-
extensive with a convicted prisoner’s Eighth Amendment rights.
Hill v. Nicodemus, 979 F.2d 987, 990-92 (4th Cir. 1992).
     3
      To the extent Marshall seeks to raise claims on appeal not
first presented to the district court, we decline to consider those
claims.

                                - 2 -